 Exhibit 10.19(b)

FIRST AMENDMENT
TO THE
PROGRAMMER'S PARADISE, INC.
2006 STOCK-BASED COMPENSATION PLAN

In accordance with the power reserved to it in Section 20(a) of the Programmer's
Paradise, Inc. 2006 Stock-Based Compensation Plan (the "Plan"), the Board of
Directors of Programmer's Paradise, Inc. (the "Company") hereby amends the Plan,
effective July 5, 2006 as follows:

1. Section 2(h) is amended to correct a typographical error to read as follows:

> > > " 'Common Stock' means the common stock of Programmer's Paradise, Inc.,
> > > par value $0.01 per share".

2. Section 8(d)(ii) is amended in its entirety to read as follows:

> > > "(ii) Unless otherwise determined by the Committee, dividends will be
> > > authorized by Programmer's Paradise, Inc. to be paid to the Participant
> > > during the period the restriction is enforced, subject to the same
> > > restrictions as the underlying shares upon which the dividend is
> > > declared."

* * * * *

 





To record the adoption of this First Amendment to the Plan, the Company has
caused its authorized officers to affix its corporate name and seal this 24th
day of August, 2006.

[CORPORATE SEAL]

PROGRAMMER'S PARADISE, INC.

   

Attest:

/s/ Kevin Scull

By:

/s/ Simon F. Nynens    